DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued application filed May 23, 2022.  Claims 3, 12, and 23 have been cancelled. Claims 1, 8-9, 13, and 19 have been amended.  Claims 1-2, 4-11, and 13-23 are pending and stand rejected.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the hopper".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination it is believed that claim 19 should depend from claim 14.
Claim 20 is rejected insomuch as it depends on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190329514 A1 (hereinafter HOLDERMAN) priority date April 26, 2018 in view of “Hefestus Cone Rolling Robot” by Hefestus Technologies, youtube video uploaded November 7, 2018 (hereinafter HEFESTUS).
Regarding claim 1, HOLDERMAN discloses an automated packaging apparatus and system that packages loose particles into a conical container.  In Figs. 9-10 HOLDERMAN discloses a process flow diagram that details the steps for filling the cones (¶116). HOLDERMAN discloses A device (Fig. 1, packaging assembly 100) for automated loading and forming smoking articles comprising: a pre-rolled cone holder holding a plurality of pre-rolled cones (Fig. 1, carousel 200, ¶8); a loading mechanism (Fig. 5F, weigh station 510, ¶116) loading individual pre-rolled cones in the pre-rolled cone holder with a predefined amount of material (¶8, ¶116); a filling mechanism (Fig. 5F, packer head 570) depositing the predefined amount of material in the loading mechanism, the filling mechanism monitoring an amount of material loaded (“within tolerance,” ¶116) in the filling mechanism and sending a signal (“sensor signal against a preset value,” ¶116) to stop loading the filling mechanism with the material when a predefined amount has been loaded; a dispensing mechanism (Figs. 5A-5F, chute 520, ¶116) sending the material to the filling mechanism; a hopper (Figs. 1A-1B, hopper station 400)  and a shaker coupled to the hopper shaking the material in the hopper preventing the material from sticking together (Figs. 1A-1B, damper plate 400, ¶81 vibrating is considered shaking, see also ¶9).  HOLDERMAN further discloses a sealing mechanism closing an open end of each of the pre-rolled cones preventing the material loaded into each of the pre-rolled cones from falling out (FIGS 6D-6G, folding station 600, ¶101).
HOLDERMAN further discloses wherein the sealing mechanism comprises: a movement device (Fig. 6C, folding actuator 610); a single vertical arm member (Fig. 6C, folding rod 602, ¶96) having a proximate end coupled to the movement device (shown in Fig. 6C where the folding actuator connects) and positioned above a corresponding pre-rolled cone to be sealed (as shown in Fig. 6D); and a plurality of angled prong members (Figs. 6I-6J, recesses 645 and 655, ¶100).  HOLDERMAN discloses that the prongs are each of the angled prong members engages an outer perimeter of a corresponding pre-rolled cone, each angled prong member pushing the outer perimeter of the corresponding pre-rolled cone inward to seal an open end of the corresponding pre-rolled cone. (¶100).  HOLDERMAN discloses that the actuator 610 lowers the folding rod 602 (¶101).
HOLDERMAN may not explicitly disclose the start and stop mechanisms in the precise locations that the instant application discloses, the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded or that the hopper is in communication with the dispensing mechanism storing the material.
HOLDERMAN teaches an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN teaches that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded or that the hopper is in communication with the dispensing mechanism storing the material as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  
HOLDERMAN does not disclose a plurality of angled prong members attached to a distal end of the single vertical arm member or to be sealed as the single vertical arm member moves downward or as the movement device lowers the single vertical arm member in one downward movement..  
HEFESTUS teaches a cone rolling robot (title).  The robot shows automatic closing of filled cones by twist mechanism (0:54-0:59).  The robot further shows that the closure is done with fingered prongs that lower from above the cone to be closed on an arm in a downward movement..  

    PNG
    media_image1.png
    768
    1313
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    778
    1318
    media_image2.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a plurality of angled prong members attached to a distal end of the single vertical arm member as taught in HEFESTUS.  A person of ordinary skill in the art would obviously attach angled prong member to a distal end of a rising and lowering vertical arm.  Doing so would close the cones to prepare for smoking.  
Regarding claim 4, modified HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses a pre-rolled cone loader loading the pre-rolled cone holder with the plurality of pre-rolled cones (Fig. 9, release cone stack support 902 and actuate denesting fingers 903, ¶116).
Regarding claim 5, modified HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses wherein the pre-rolled cone holder comprises: a base member (Fig. 2B, plate 230, ¶71); and a plurality of channels (holes 231, 232, 233, 234, 235, 236, 237, and 238. ¶71) formed through the base member, wherein each of the plurality of channels is configured to hold an individual pre-rolled cone, wherein a top open section of the individual pre-rolled cone extends above the base member and a bottom closed section of the pre-rolled cone extends below the base member (Fig. 6E). 
Regarding claim 6, modified HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses wherein the loading mechanism is a funnel device (Fig. 5A, outlet funnel 550, ¶87) having a head section having an open top, the head section tapering into a neck section (Fig. 5C, packing rod 541 and tip 540, ¶93).
Regarding claim 7, modified HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism.
HOLDERMAN teaches a device with multiple movable plates (¶74).  These plates contain the cones and the sensors weigh the stacks of cones and the cones once filled.  HOLDERMAN teaches that the computer and sensors are able to weigh the cone and activate based on process inputs (¶66).  HOLDERMAN further teaches that the computer system can perform quality checks and accept or reject cones (¶66-¶67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional plates, platforms, sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  Additionally a person of skill in the art would use these systems to monitor quality control and reject defective product.
Regarding claim 8, modified HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism, wherein the expellinq device uses air to blow the material out of the chamber and into the filling mechanism.	
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).  HOLDERMAN further discloses that a successive applications of pulsed air may be used to ensure even distribution and uniform packing of the cone (¶9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include forces to expel material out of chambers and loading mechanism.  Doing so would ensure emptying of the desired weight of material and even distribution and uniform packing of the cone (¶9).
Regarding claim 9, modified HOLDERMAN discloses the device of claim 8 as discussed above.  HOLDERMAN may not explicitly disclose wherein the expelling device is an air position blowing compressed air.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the expelling device is an air position as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use air bursts and pressurized gas to move and expel material.  Doing so would ensure emptying of the desired weight of material.
Claims 2, 10-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over HOLDERMAN as applied to claim 1 above, and further in view of US 20130228187 A1 (hereinafter YISHA).
Regarding claim 2, modified HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones as taught in YISHA.  Though HOLDERMAN discloses a method to fill the cones that does not require the rod or plunger, a person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  
Regarding claims 10 and 11, the combination of HOLDERMAN and YISHA discloses the device of claim 2 as discussed above.  The combination may not explicitly disclose a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISAH to include a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member as taught in YISHA.  A person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  This mechanical tamping would obviously be able to be controlled electronically and would be equipped with actuators and sensors incorporated to the computer system of HOLDERMAN to control the process of forming the cones.  
Regarding claim 13, HOLDERMAN discloses A device (Fig. 1, packaging assembly 100) for automated loading and forming smoking articles comprising: a pre-rolled cone holder holding a plurality of pre-rolled cones (Fig. 1, carousel 200, ¶8);  a loading mechanism (Fig. 5F, weigh station 510, ¶116) loading individual pre-rolled cones in the pre-rolled cone holder with a predefined amount of material (¶8, ¶116); a sealing mechanism compressing an open end of each of the pre-rolled cones preventing the material loaded into each of the pre-rolled cones from falling out (FIGS 6D-6G, folding station 600, ¶101).
HOLDERMAN further discloses wherein the sealing mechanism comprises: a movement device (Fig. 6C, folding actuator 610); a vertical arm member (Fig. 6C, folding rod 602, ¶96) having a proximate end coupled to the movement device and positioned above a corresponding pre-rolled cone to be sealed (shown in Fig. 6C where the folding actuator connects, See Fig. 6D); and a plurality of angled prong members (Figs. 6I-6J, recesses 645 and 655, ¶100).  HOLDERMAN discloses that the prongs are each of the angled prong members engages an outer perimeter of the corresponding pre-rolled cone to be sealed, each angled prong member pushing the outer perimeter of the corresponding pre-rolled cone inward to seal an open end of the corresponding pre-rolled cone. (¶100).  HOLDERMAN discloses that the actuator 610 lowers the folding rod 602 (¶101).
HOLDERMAN further discloses a filling mechanism (Fig. 5F, packer head 570)  depositing the predefined amount of material in the loading mechanism, the filling mechanism monitoring an amount of material loaded (“within tolerance,” ¶116) in the filling mechanism and sending a signal (“sensor signal against a preset value,” ¶116)  to stop loading the filling mechanism with the material when a predefined amount has been loaded; and a dispensing mechanism (Figs. 5A-5F, chute 520, ¶116) sending the material to the filling mechanism.
HOLDERMAN does not disclose a plurality of angled prong members attached to a distal end of the single vertical arm member or in a single downward motion of the vertical arm member.  
HEFESTUS teaches a cone rolling robot (title).  The robot shows automatic closing of filled cones by twist mechanism (0:54-0:59).  The robot further shows that the closure is done with fingered prongs that lower from above the cone to be closed on an arm.  

    PNG
    media_image1.png
    768
    1313
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    778
    1318
    media_image2.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a plurality of angled prong members attached to a distal end of the single vertical arm member as taught in HEFESTUS.  A person of ordinary skill in the art would obviously attach angled prong member to a distal end of a rising and lowering vertical arm.  Doing so would close the cones to prepare for smoking.  
HOLDERMAN may not explicitly disclose the start and stop mechanisms in the precise locations that the instant application discloses the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded.
HOLDERMAN does disclose an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN discloses that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  
HOLDERMAN may not explicitly disclose, a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones as taught in YISHA.  Though HOLDERMAN discloses a method to fill the cones that does not require the rod or plunger, a person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.
Regarding claim 14, modified HOLDERMAN discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose comprising a hopper in communication with the dispensing mechanism storing the material.
HOLDERMAN discloses a hopper (Figs. 1A-1B, hopper station 400).  HOLDERMAN does disclose an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN discloses that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of HOLDERMAN and YISHA to provide comprising a hopper in communication with the dispensing mechanism storing the material.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  
Regarding claim 15, modified HOLDERMAN discloses the device of claim 14 as discussed above.  HOLDERMAN further discloses a shaker coupled to the hopper shaking the material in the hopper preventing the material from sticking together (Figs. 1A-1B, damper plate 400, ¶81 vibrating is considered shaking, see also ¶9).
Regarding claim 16, modified HOLDERMAN discloses the device of claim 13 as discussed above.  HOLDERMAN further discloses a pre-rolled cone loader loading the pre-rolled cone holder with the plurality of pre-rolled cones (Fig. 9, release cone stack support 902 and actuate denesting fingers 903, ¶116).
Regarding claim 17, modified HOLDERMAN discloses the device of claim 13 as discussed above.  HOLDERMAN further discloses wherein the pre-rolled cone holder comprises: a base member (Fig. 2B, plate 230, ¶71); and a plurality of channels (holes 231, 232, 233, 234, 235, 236, 237, and 238. ¶71) formed through the base member, wherein each of the plurality of channels is configured to hold an individual pre-rolled cone, wherein a top open section of the individual pre-rolled cone extends above the base member and a bottom closed section of the pre-rolled cone extends below the base member (Fig. 6E).
Regarding claim 18, modified HOLDERMAN discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism.
HOLDERMAN teaches a device with multiple movable plates (¶74).  These plates contain the cones and the sensors weigh the stacks of cones and the cones once filled.  HOLDERMAN teaches that the computer and sensors are able to weigh the cone and activate based on process inputs (¶66).  HOLDERMAN further teaches that the computer system can perform quality checks and accept or reject cones (¶66-¶67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISHA to include wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional plates, platforms, sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  Additionally a person of skill in the art would use these systems to monitor quality control and reject defective product.
Regarding claim 19, modified HOLDERMAN discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination HOLDERMAN and YISHA to include wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include forces to expel material out of chambers and loading mechanism.  Doing so would ensure emptying of the desired weight of material.
Regarding claim 20, modified HOLDERMAN discloses the device of claim 19 as discussed above.  The combination may not explicitly disclose wherein the expelling device is an air position.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISHA  to include wherein the expelling device is an air position as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use air bursts and pressurized gas to move and expel material.  Doing so would ensure emptying of the desired weight of material.
Regarding claims 21 and 22, modified HOLDERMAN discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISAH to include a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member as taught in YISHA.  A person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  This mechanical tamping would obviously be able to be controlled electronically and would be equipped with actuators and sensors incorporated to the computer system of HOLDERMAN to control the process of forming the cones.  

Response to Arguments
Applicant’s arguments, filed May 23, 2022, with respect to the rejections of claims 1 and 4-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HEFESTUS.
Regarding applicant’s argument that HOLDERMAN does not use air/gas to burst or move material and only to power the actuator.  HOLDERMAN explicitly discloses that, “A combination of vibrations and successive applications of pulsed air may be used to ensure even distribution and uniform packing of leaves in the cone” ¶9.  HOLDERMAN further discloses that air may be used in vacuum to assist with the packing of leaves within the cone ¶90.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200068947 A1 to LEADBEATER, priority date August 30, 2018, which discloses a cigarette preparation system with a module for moving pre-rolled cones through a plurality of stations including a pinching module for pinch-twist (Abstract, Figs. 4A-4D, ¶42).
US 20210022388 A1 to SULLIVAN, priority date July 23, 2019, which discloses an apparatus for mass producing smokable products comprising  a cone loading station that separates individual paper cones from stacks of cones, a cone weighing and filling station for dispensing precisely weighed amounts of powdered biomass into the cones, and a cone twisting station for twisting ends of the cones to complete the smokable products (abstract).  SULLIVAN discloses the cone twisting station (Figs. 8-14) with  jaws 91 that can grab and twist on the end of the rotating twister mechanism 67 (¶83-¶87).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726